Citation Nr: 1115474	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-29 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to January 2001.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability.  

In November 2009, the Board remanded the appeal so that the Veteran could participate in a hearing before the Travel Board, as requested in his September 2009 substantive appeal.  In April 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing that was held at the RO.

The Board observes that, in January 2009, the Veteran filed a notice of disagreement to the disability rating assigned pursuant to a November 2008 grant of service connection for a mood disorder.  In April 2009, the RO awarded a 70 percent disability rating for a mood disorder, which was not a total grant of the benefits sought on appeal.  However, in his September 2009 substantive appeal, the Veteran only addressed the denial of service connection for a low back disability.  Thus, as the Veteran did not perfect his appeal of the claim for an increased rating for a mood disorder, that matter is not in appellate status.  38 C.F.R. § 20.202 (2010).  Inasmuch as the RO has not taken any action to indicate to the Veteran that the issue of increased rating for a mood disorder remains on appeal and it took steps to close the appeal by not certifying it to the Board, the requirement that there be a substantive appeal is not waived.

The issues of service connection for erectile dysfunction and service connection for inguinal hernias, both claimed secondary to a low back disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.
REMAND

Although the Board regrets the additional delay, the Board is constrained by the fact that proper adjudication of the claims requires additional development. 

The Veteran, in written statements and testimony before the Board, asserts that his current low back disability is the result of a low back injury sustained in service.  Specifically, the Veteran contends that, while in service, he was carrying a tow bar weighing between 100 and 150 pounds when he experienced a sudden, sharp stab of excruciating pain which caused him to collapse.  He asserts that he did not have access to sick call at the time, but was seen by a combat medic who gave him Motrin and ordered him to rest for eight to ten hours.  The Veteran asserts that, following that incident, he continued to experience low back pain and also experienced symptoms in his lower extremities to include numbness, tingling, a sensation that his legs were falling asleep, and pain.  

In support of the Veteran's claim, his wife testified before the Travel Board that the Veteran began experiencing back problems while he was still in service.  In a May 2009 memorandum, the Veteran's former platoon leader also related his knowledge of the Veteran's asserted in-service back injury and reported that, during the 12 months they served together, the Veteran frequently complained of low back pain and was limited in the performance of his activities and duties.  

Service medical records are negative for complaints or clinical findings related to a low back disability.  They are also negative for evidence of an in-service back injury.  In January 1992, the Veteran complained of discomfort in the posterior area of both legs, which started after a road march.  A January 1995 service medical record notes report of a backache in conjunction with flu symptoms.  In September 1999, the Veteran was seen on two occasions for symptoms related to his lower extremities.  He reported loss of sensation in his legs of four year duration and pain in his legs of three weeks duration.  His symptoms were not associated with other complaints.  In February 2000, he sought treatment for complaints of numbness in both legs for six months.  He stated that his legs went numb when running, starting with the toes.  Possible shin splints were assessed.  In April 2000, the Veteran again sought treatment for pain in the lower extremities and reported that his loss of sensation had worsened.  Anterior compartment syndrome versus other was assessed.  Electromyography testing in April 2000 was normal.  An October 2000 separation examination revealed no clinical abnormalities related to the spine or lower extremities, nor did the Veteran complain of recurrent back pain or any back injury at that time.  On separation examination, the examiner noted chronic bilateral tibial pain secondary to stress fracture.   The Veteran was medically discharged due to a chronic left shoulder disability, which precluded him from physical fitness activities and impaired performance of his military duties. 

A review of post-service medical records reveals private treatment for low back pain in December 2001.  At that time, the Veteran reported low back pain that began the day before while he was cleaning floors at work.  He denied a history of back problems.  He was diagnosed with a low back strain.  In April 2002, the Veteran was seen in the Emergency Room for work-related low back pain.  A lumbar strain was diagnosed.  In April 2003, coincident with mental health treatment, the Veteran reported some back injuries while in the Army.  Thereafter, the Veteran was seen from June 2007 to September 2007 for low back pain with radiculopathy.  He reported injuring his back on Memorial Day and experiencing increasing discomfort in the back since then.  He also reported occasional low back problems unrelated to anything specific.  In July 2007, the Veteran reported that he had experienced back problems since an injury on the job in 2001.  X-ray imaging revealed a complete loss of lumbar lordosis, well-maintained disc spaces, and no evidence of any significant facet arthropathy or disk degeneration or any acute bony injury.  Magnetic resonance imaging (MRI) revealed mild lumbar spondylosis.  Lumbosacral musculotendonitis with bilateral lumbar radiculopathy was diagnosed.

VA medical records dated from January 2009 to April 2009 show complaints of chronic back pain and treatment involving medication and a TENS unit.  Diagnoses include lumbar radiculopathy and lumbar degenerative disc disease.  VA medical records show that the Veteran fell off of a tank in 1999 and experienced bilateral sciatica.  A history of herniation was also noted.  In a February 2009 statement, a VA nurse practitioner indicated that the Veteran had a history of lumbar herniation beginning in 1999, at which time he reported lower extremity neuropathy.  The nurse practitioner stated that the Veteran's service medical records showed treatment for low back pain in September 1999 and February 2000.  He also referenced a January 2009 MRI which showed a herniation at the L4 level.  Therefore, based on the Veteran's history of a spine injury in service, the nurse practitioner requested that the Veteran be reevaluated for his disability.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board finds that, despite the lack of evidence showing in-service treatment related to the low back, the Veteran is competent as a lay person to provide testimony regarding in-service injury and manifestation of symptoms.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  The Board similarly finds that the Veteran's wife and former platoon commander are competent to testify regarding their observations of the Veteran.  Layno v. Brown, 6 Vet. App. 465 (1994).

In light of the lay evidence indicating in-service injury and manifestation of symptoms, and the medical and lay evidence regarding current symptoms and a current diagnosis, the Board finds that a remand for a VA etiological examination and opinion is necessary in order to fully and fairly assess the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2010).

Additionally, remand is warranted in order to obtain any outstanding pertinent VA treatment records.  The record shows that the Veteran underwent an MRI in January 2009, however, no record of that MRI has been associated with the claims file.  The Veteran also testified during his April 2010 hearing that he had been receiving ongoing treatment at the VA.  However, the most recent VA treatment record in the claims file is dated in April 2009.  Because those records would be pertinent to the Veteran's claim for service connection, they should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, remand is warranted in order to obtain outstanding private records.  There are references in the record to medical treatment for which no records have been associated.  For example, an April 2002 private medical record references prior April 2002 Emergency Room treatment for low back symptoms.  In addition, it indicates follow-up with specialists.  However, no records related to the earlier April 2002 Emergency Room treatment or any follow-up treatment have been associated with the claims file.  It is observed that the Veteran has not provided VA with an authorization for the release of medical records related to low back treatment in 2001 and 2002, and that the only two records in the claims file related to that treatment have been submitted by the Veteran.  On remand, the Veteran should complete the necessary authorization and those records should be obtained.

The December 2001 and April 2002 private treatment records indicate a work-related back injury, and the April 2002 treatment record references unverified Worker's Compensation involvement.  Therefore, employment records from 2001 and 2002 related to a low back injury and any records related to a claim for Worker's Compensation for a work-related low back injury should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary authorization, obtain private treatment records from any provider identified by the Veteran who treated him for a low back injury in 2001 and 2002, including the University Medical Center in Las Vegas, Nevada.  All reasonable attempts should be made to obtain such records and all attempts to secure the records must be documented in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or are unavailable.  Then, notify the Veteran and associate the notice in the record.  

2. After obtaining the necessary authorization, obtain any records related to a claim for Workman's Compensation for any low back injury sustained between December 2001 and April 2002.

3. Obtain all VA treatment records from the Eastern Colorado Health Care System.

4. After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the service medical records showing complaints related to the lower extremities, and medical records showing a work-related back injury in December 2001 and April 2002.  The VA examiner should consider any lay evidence asserting manifestation of low back problems in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should provide the following information:

a. Diagnose any current low back disability.

b. Is it at least as likely as not (50 percent or more probability) that any diagnosed low back disability is related to the Veteran's active service?  The examiner must consider the Veteran's statements and other lay statements regarding his claimed in-service injury to his low back.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

5. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

